Underwood, Judge.
In the prior appearance of this contested adoption we held that the trial court, pursuant to Code Ann. § 74-403 (2) as then in force, could hold the father’s consent to the adoption unnecessary on the statutory ground that he had failed to comply with the support order "wantonly and wilfully” even though, as the record reveals, the mother had advised him he need not comply. Hix v. Patton, 147 Ga. App. 14 (248 SE2d 28) (1978).
On remand the trial court found that the failure to pay was, in fact, wilful and wanton, and the father now appeals from the grant of the adoption. We affirm in view of our prior opinion authorizing that result, noting here also the evidence as to his failure to pay as ordered even before the mother’s advice, particularly when viewed in conjunction with his failure to give any plausible explanation for his failure to pay when admittedly able to do so.

Judgment affirmed.


McMurray, P. J. and Banke, J., concur.